Haskell, J.
Debt for a penalty imposed under c. 261 of the laws of 1885, for taking menhaden with purse or drag seines in a bay, having an entrance of not more than three nautical miles in width from land to land.
The purpose of the statute is to prevent fishing, hi the manner prohibited, on waters indenting our coast, where schools of fish run in and are easily surrounded and wholly taken by the use of seines, thereby unreasonably destroying both the fish and the fisheries.
The prohibition is from fishing in any bay, “where any entrance to the same, or any part thereof from land to land, is not more than three nautical miles in width.” A bay may extend from headland to headland on the main; but the entrances to it may be numerous. For instance, Casco Bay is embraced by *284a sinuous shore terminating at Cape Elizabeth and Small Point, headlands twenty miles distant from each other. Inside of a line between these headlands are more than three hundred islands, some large and others small. Among these islands are numerous entrances to the bay. The width of the entrance is the statute test, not the length of the front towards the ocean. The statute applies to the door of the house, not the front of it. If it were not' so, a glance at the chart of our coast would skew how useless the statute must be.
The defendant was seining in a land-locked part of Muscongus Bay, among the islands, well up toward its inland extremity, having passed through an entrance not over three nautical miles in width. He passed a forbidden entrance, and has violated both the spirit and letter of the statute.

Defendant defaulted. Penalty to be fixed at nisi prius.

Peters, C. J., Walton, Virgin, Emery and Foster, JJ., concurred.